United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Big Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0026
Issued: April 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 3, 2017 appellant filed a timely appeal from an August 3, 2017 merit decision
and an August 28, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a back injury
in the performance of duty on June 15, 2017, as alleged; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of OWCP’s August 28, 2017 decision, appellant submitted new
evidence. The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision.
Thus, the Board is precluded from reviewing this new evidence for the first time on appeal. See 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On June 16, 2017 appellant, then a 56-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that, on June 15, 2017, she sustained a middle back sprain as a
result of a vehicle collision. She noted that the claimed injury occurred at “20822 Meceola Road,
Paris, Michigan 49338, 826 Division Street, Big Rapids, Michigan 49307.” Appellant stopped
work on the date of injury and returned to work two days later on June 18, 2017.
In support of her claim, appellant submitted discharge instructions dated June 15, 2017
from Big Rapids Hospital’s Emergency Department.
A June 15, 2017 work release form from a physician with an illegible signature indicated
that appellant could return to work with restrictions on June 16, 2017.
By development letter dated June 23, 2017, OWCP notified appellant of the deficiencies
of her claim and afforded her 30 days to submit additional medical and factual evidence.3
Appellant was also provided a questionnaire for her completion regarding the factual
circumstances of her injury. She did not respond.
In an August 3, 2017 decision, OWCP denied appellant’s traumatic injury claim. It found
that she had failed to respond to its June 23, 2017 development questionnaire and failed to describe
the June 15, 2017 incident in sufficient detail to establish that the employment incident occurred
as alleged. OWCP further found that appellant failed to submit medical evidence containing a
medical diagnosis in connection with the claimed injury or event(s).
On August 18, 2017 appellant requested reconsideration by placing an “x” on the
applicable line of an appeal request form. She did not submit additional evidence.
By decision dated August 28, 2017, OWCP denied further merit review of appellant’s
claim. It found that her request for reconsideration neither raised substantive legal questions, nor
included new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.6

3

OWCP stated that the date of injury was June 16, 2017.

4

Supra note 1.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7 There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the time,
place, and in the manner alleged.8
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.9 The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon complete factual and medical
background, showing causal relationship between the claimed condition and the identified
factors.10 The belief of the claimant that a condition was caused or aggravated by the employment
is insufficient to establish a causal relationship.11
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to establish an injury in the performance of duty
on June 15, 2017, as alleged.
Appellant has not provided sufficient detail to establish that a traumatic incident occurred
as alleged in the performance of duty.12 On her Form CA-1, she alleged that she sustained a back
injury on June 15, 2017 due to a vehicle collision. However, the Board notes that appellant
indicated that the alleged injury occurred on two street locations in different cities in Michigan.
Moreover, appellant’s description of the traumatic incident is vague and fails to provide any
specific detail to determine the manner in which she sustained her alleged injury. Her description
did not relate with specificity the circumstances of the injury.13 Appellant did not explain how the
vehicle collision caused her claimed injury. While the evidence from Big Rapids Hospital’s
Emergency Department and a physician with an illegible signature establishes that she was treated
on June 15, 2017, this evidence is insufficient to establish that the injury occurred while in the
performance of duty on June 15, 2017.
Appellant was provided an opportunity to submit evidence to establish how her alleged
injury occurred on June 15, 2017. By letter dated June 23, 2017, OWCP requested that she
describe the factual circumstances of her injury and provided her with a factual development
questionnaire for completion. Appellant did not respond to the questionnaire and failed to provide
7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
10

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

11

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

13

See T.N., Docket No. 16-1099 (issued December 16, 2016).

3

a narrative statement detailing the traumatic incident prior to the issuance of OWCP’s denial of
her claim on August 3, 2017. The only explanation she provided pertaining to the alleged June 15,
2017 traumatic incident was the generalized and vague statement noted on her Form CA-1. By
failing to describe the employment incident and circumstances surrounding her alleged injury,
appellant has not established that the traumatic injury occurred at work in the performance of duty,
as alleged.14 Thus, the Board finds that she has not met her burden of proof.15 As such, it is
unnecessary to address the medical evidence regarding causal relationship.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether it
will review an award for or against compensation, either under its own authority or on application
by a claimant.17 Section 10.608(b) of OWCP’s regulations provide that a timely request for
reconsideration may be granted if OWCP determines that the claimant has presented evidence
and/or argument that meet at least one of the standards described in section 10.606(b)(3).18 This
section provides that the application for reconsideration must be submitted in writing and set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.19 Section 10.608(b) provides that, when a request for reconsideration is
timely, but fails to meet at least one of these three requirements, OWCP will deny the application
for reconsideration without reopening the case for a review on the merits.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim.

14

Id.

15

Id.

16

See Bonnie A. Contreras, 57 ECAB 364 (2006); Alvin V. Gadd, 57 ECAB 172 (2005).

17

5 U.S.C. § 8128(a).

18

20 C.F.R. § 10.608(a).

19

Id. at § 10.606(b)(3).

20

Id. at § 10.608(b).

4

Appellant disagreed with OWCP’s denial of her traumatic injury claim for a back injury
causally related to the alleged June 15, 2017 incident. On August 18, 2017 she requested
reconsideration.
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP, or
provide relevant and pertinent new evidence not previously considered by OWCP.
Appellant’s August 18, 2017 reconsideration request consisted only of an “x” on an appeal
request form indicating that she wanted reconsideration. She did not offer any argument or submit
any evidence in support of her request. Appellant suggested no reason for OWCP to reconsider
the denial of her traumatic injury claim. Such a bare request is insufficient to warrant a reopening
of her case.21
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back injury in
the performance of duty on June 15, 2017, as alleged. The Board further finds that OWCP properly
denied her request for reconsideration of the merits of her claim under 5 U.S.C. § 8128(a).

21
See I.J., Docket No. 16-1380 (issued November 22, 2016); L.B., Docket No. 14-2064 (issued February 3, 2015);
J.A., Docket No. 14-1447 (issued October 21, 2014).

5

ORDER
IT IS HEREBY ORDERED THAT the August 28 and 3, 2017 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: April 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

